Citation Nr: 1426810	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  05-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for urticaria prior to December 16, 2009.

2. Entitlement to a rating in excess of 10 percent for urticaria from December 16, 2009.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to January 1968 and from August 6, 1980 to September 25, 1980.

This matter comes before the Board of Veterans' Appeals (Board) appeal from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, denying the claims currently on appeal.  

A Decision Review Officer (DRO) hearing was held at the RO in February 2006.  A transcript of the hearing is of record.

In November 2009, the Board remanded the claims to provide the Veteran with a VA examination to assess the current nature and severity of his urticaria.  In a March 2010 rating decision, the RO awarded the Veteran a 10 percent disability rating for his urticaria effective December 16, 2009.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Review of such file reveals VA treatment records dated from May 2010 to June 2013.  The remaining documents in this file have been reviewed and considered as part of this appeal.




FINDINGS OF FACT

1.  Prior to December 16, 2009, the Veteran's urticaria did not manifest in recurring episodes occurring at least four times in a 12-month period and require treatment with antihistamines or sympathomimetics.

2.  From December 16, 2009, the Veteran's urticaria did not manifest in recurring debilitating episodes occurring at least four times in a 12-month period and require intermittent systemic immunosuppressive therapy for control.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for urticaria have not been met prior to December 16, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 4.118, Diagnostic Code 7825 (2013). 

2. The criteria for a rating in excess of 10 percent for urticaria have not been met from December 16, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.        § 4.104, 4.118, Diagnostic Code, 7825 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Subsequent to the final adjudication of the Veteran's increased rating claim, a letter dated in December 2009 satisfied VA's notice requirements.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 580 F.3d 1270.  Specifically, the December 2009 letter addressed the type of evidence needed to show that his urticaria had worsened.  It also provided notice that should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified of how the effective date is determined.  The duty to notify has been satisfied.
The Board also concludes the duty to assist the Veteran has been satisfied.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

Pursuant to the November 2009 Board Remand directives, a December 2009 VA examination report was obtained in association with the Veteran's increased rating claim.  38 C.F.R. § 3.159(c) (4).  The medical findings are adequate as they are predicated on a full reading of the Veteran's claims file.  Barr, 21 Vet. App. at 312. The VA examiner considered all of the pertinent medical evidence of record and the Veteran's statements.  The Board notes that during the December 2009 VA examination, the Veteran reported seeing a dermatologist for skin lesions.  Dermatology records were unavailable for review by the VA examiner.  The Board also notes that as part of the December 2009 letter the Veteran was invited to supply VA with, in pertinent part, information about on-going treatment records, statements discussing his disability symptoms from people who have witnessed how they affect him, and any information about continuous treatment.  However, the Veteran has not submitted evidence of receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R.           § 3.327(a).  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that the examination report provides an adequate basis to make a decision. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Under Diagnostic Code 7825, a 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

The Veteran's urticaria is currently rated as noncompensably disabling prior to December 16, 2009, and 10 percent disabling from that date.

At the February 2006 DRO hearing, the Veteran stated that his urticaria has caused him to have skin rashes, irritation, and itching.  He testified that symptoms last about one to two days.  He reported using a prescribed shampoo for approximately two or three times each week to ease his symptoms.

A December 2009 VA skin examination reports that the Veteran complained of constant redness and itching.  He indicated no systemic symptoms.  He reported that he sees a dermatologist for skin lesions.  He further reported that he was given samples of cream by a dermatologist to help with stinging.  The Veteran reported having skin disease treatment within the past 12 months, but that he was unable to recall the name of the medication.  The Veteran reported a history of urticaria to include a continual (not episodic) number of episodes during the past 12-month period.  He indicated that the episodes are not debilitating, but that the condition does not respond to treatment.  Examination findings revealed reddened, irritated, and dry skin at the extremities.  20 percent of the affected area was exposed.  45 percent of the total area was affected.  The Veteran was diagnosed with chronic urticaria.

VA treatment records dated from May 2010 to June 2013 show that the Veteran had dry, scaly skin without rashes or bruises.  Treatment records are otherwise silent for complaints of or treatment for urticaria or any other skin condition.

In this case, the Board finds that a rating in excess of 10 percent is not warranted for urticaria from December 16, 2009.  Although the Veteran reported that nothing helps his constant itching, redness, and stinging, there is no evidence of debilitating episodes during the past 12 months and the requirement for intermittent systemic imminosuppressive therapy for control to warrant a higher rating.  

In addition, the Board does not find that a compensable rating is warranted for urticaria prior to December 16, 2009.  During this time period, although the evidence reflects treatment for skin cancer, the evidence does not indicate that the Veteran had recurrent episodes of urticaria occurring at least four times during a 12-month time period and that he received treatment with antihistamines or sympathomimetics.  


ORDER

Entitlement to a compensable rating for urticaria prior to December 16, 2009, and in excess of 10 percent thereafter, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


